
	
		III
		112th CONGRESS
		2d Session
		S. RES. 430
		IN THE SENATE OF THE UNITED STATES
		
			April 19, 2012
			Mr. Wicker (for himself,
			 Mr. Pryor, Mr.
			 Cochran, Mr. Boozman,
			 Mr. Inhofe, and Mr. Tester) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Recognizing the 75th anniversary of the
		  founding of Ducks Unlimited, Incorporated, the achievements of the organization
		  in habitat conservation, and the support of the organization for the
		  waterfowling heritage of the United States.
	
	
		Whereas Ducks Unlimited, Incorporated (referred to in this
			 preamble as Ducks Unlimited) was founded in 1937, when the
			 drought-plagued waterfowl populations of North America plunged to unprecedented
			 lows;
		Whereas, after decades of commitment to conserving
			 waterfowl habitats, Ducks Unlimited has become the largest private organization
			 for waterfowl and wetlands conservation worldwide and one of the most effective
			 private organizations dedicated to that cause;
		Whereas, since the founding of Ducks Unlimited, the
			 organization has conserved and protected more than 4,500,000 acres of waterfowl
			 habitat in the United States and more than 12,600,000 acres of waterfowl
			 habitat in North America;
		Whereas Ducks Unlimited has nearly 750,000 members
			 internationally, including 550,000 members in the United States;
		Whereas, since the founding of Ducks Unlimited, the
			 organization has raised more than $3,400,000,000 for waterfowl conservation and
			 education, leveraging public support to obtain more than half of its
			 contributions from private sources;
		Whereas Ducks Unlimited provides support to local projects
			 that are important to waterfowlers in each State of the United States;
			 and
		Whereas Ducks Unlimited maintains the vital mission of
			 conserving, restoring, and managing wetlands and associated habitats for the
			 waterfowl of North America, a mission that also benefits other wildlife and
			 people: Now, therefore, be it
		
	
		That the Senate recognizes the
			 important contributions of Ducks Unlimited, Incorporated and its members across
			 the United States to the conservation of habitats and the preservation of the
			 waterfowl of North America during the past 75 years.
		
